FILE COPY



        In re Comfort
      RobertsAppellant/s




                               Fourth Court of Appeals
                                       San Antonio, Texas
                                            February 24, 2014

                                          No. 04-14-00055-CV

                                      IN RE Comfort ROBERTS

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

       On February 3, 2014, relator filed a motion for rehearing. The panel has considered the
motion and it is DENIED.

           It is so ORDERED on February 24th, 2014.                              PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1 This proceeding arises out of Cause No. 2013CI12260, styled Lloyd Douglas Enterprises, Inc. d/b/a River City
Care Center and Steve Robinson v. Comfort Roberts, Joe A. Fuentes, Cynthia Huggins and Ida Jackson, pending in
the 166th Judicial District Court, Bexar County, Texas, the Honorable Janet Littlejohn presiding.